DETAILED ACTION

Response to Amendment

A response was received on 24 June 2022.  This response was not fully compliant with 37 CFR 1.121 and was not fully responsive under 37 CFR 1.111, as detailed in the telephonic interview conducted 28 July 2022 (see the interview summary mailed 03 August 2022).
A supplemental reply was received on 29 July 2022 and has been entered as per 37 CFR 1.111(a)(2)(i).  By this supplemental reply, Claims 1, 6-12, 15, and 16 have been amended.  New Claim 17 has been added.  No claims have been canceled.  Claims 1-17 are currently pending in the present application.

Response to Arguments

Applicant's arguments filed 29 July 2022 have been fully considered but they are not persuasive.
Regarding the rejection of Claims 1-4, 6-14, and 16 under 35 U.S.C. 103 as unpatentable over Saberhagen, “CryptoNote v 2.0”, in view of Le Saint, US Patent Application Publication 2019/0014094, and the rejection of Claims 5 and 15 under 35 U.S.C. 103 as unpatentable over Saberhagen and Le Saint, and further in view of Yang et al, “Survey of Confidentiality and Privacy Preserving Technologies for Blockchains”., and with particular reference to independent Claim 1, Applicant argues that Saberhagen, individually, does not hide outgoing senders or sender connections to the blockchain and that connections can be traced to addressed and keys of users (pages 15-16 of the present response, no evidence cited).  Applicant provides no evidence or explanation for this assertion.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that connections cannot be traced back to a user) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims merely require that the marker reveals no information about the sender or selected recipient system; if such information is revealed elsewhere, this does not clearly contradict the claims.  As claimed, Saberhagen’s anonymized identity and destination key (corresponding to the claimed marker) do not provide any information about the sender or recipient (see Saberhagen, section 4.3, in the context of the definitions in section 4.2, and Figure 4).
Applicant further argues that Le Saint, individually, needs access to recipient information and is not an anonymous system (page 16 of the present response, generally citing Le Saint, paragraph 0023).  Applicant provides no explanation for this assertion.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an anonymous network) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Applicant additionally describes several alleged distinctions between the cited prior art and the claims (pages 17-18 of the present response, items a-c and f-h, no items d or e presented in the list).  However, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant provides no evidence or explanation for any of these alleged distinctions.
Regarding several dependent claims, Applicant provides several additional allegations (pages 18-20 of the present response).  Applicant refers to “D1” (page 18 of the present response) but does not explain what this means.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant again provides no evidence or explanation for any of these alleged distinctions.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (page 19 of the present response), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding new Claim 17, Applicant’s arguments fail to comply with the requirement of 37 CFR 1.111(b) that Applicant must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  However, it is noted that Claim 17 is withdrawn from further consideration below pursuant to a restriction by original presentation.
Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.

Election/Restrictions

Newly submitted claim 17 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
In the following analysis, reference is made to the following inventions:
I.	Claims 1-16, drawn to systems including a proxy system and a public key data repository using ephemeral public keys, classified in H04L 9/088; and
II.	Claim 17, drawn to systems including a proxy system using a predetermined segment of an encrypted message that has no visible source or destination information, classified in H04L 63/0281.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as encryption using ephemeral keys.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classifications; the inventions require a different field of search (for example, searching different classes/subclasses/symbols or electronic resources, or employing different search queries); and/or the prior art applicable to one invention would not likely be applicable to another invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claim 17 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings

Applicant has stated that replacement sheets are submitted with the supplemental reply filed 29 July 2022 (see page 2 of that response); however, no replacement drawings were submitted with the supplemental reply.  The replacement sheets submitted with the response filed 24 June 2022 are currently being considered.
The objection to the drawings for failure to comply with 37 CFR 1.84(p)(5) is NOT withdrawn, because not all issues have been addressed, as detailed below.  The objection to the drawings for informalities are NOT withdrawn, because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200 (see page 19, line 5, of the marked-up copy of the substitute specification filed 29 July 2022).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
The drawings are objected to because they include informalities.  In Figures 2-5, the combination of font size, text color, and grainy resolution makes large portions of the text difficult to read or entirely illegible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification

Applicant has stated that a clean copy of the abstract was submitted with the present response (see pages 4 and 13 of the present response).  However, no clean copy of the abstract was received.  It is acknowledged that a clean copy of the abstract is not required when submitting replacement paragraphs as per 37 CFR 1.121(b)(1)(ii).
The substitute specification filed 29 July 2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because it does not show all changes made relative to the immediate prior version of the specification of record.  In particular, the substitute specification is missing the previously-added section with the heading “Cross-Reference to Related Applications” (see the preliminary amendment filed 22 September 2020).  Further, the amendments to the headings (see at least page 1, line 10, and page 2, line 9, of the marked-up version of the substitute specification) are not clearly marked in terms of the changes made relative to the prior versions.  Applicant is required to resubmit a substitute specification (including clean and marked-up copies) fully compliant with 37 CFR 1.125(b) and (c).
The objection to the abstract for informalities is NOT withdrawn, because the amendments have raised new issues as detailed below.  The objection to the disclosure for informalities is NOT withdrawn, because the substitute specification has not been entered, and because not all issues have been addressed, as detailed below.  It is acknowledged that Applicant has supplied copies of the material required as per 37 CFR 1.57(f).
The abstract of the disclosure is objected to because it includes informalities.  In lines 1-2, the verb “is” does not agree with the plural subject “system and method”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
The title on the first page of the specification and on the application data sheet do not match.
The section headings do not match those set forth in 37 CFR 1.77(b) and MPEP § 608.01(a).  In particular, it appears that “background to the invention” should read “background of the invention”, and “statement of invention” should read “brief summary of the invention”.
The specification includes minor grammatical and other errors.  For example, on page 2, line 5 (all references are to the marked-up copy of the substitute specification), “bitcoin” should be capitalized.  On page 20, line 4, it appears that the comma after “a public key P” should be deleted.
Appropriate correction is required.  Applicant’s cooperation is again requested in correcting any other errors of which applicant may become aware in the specification.
The amendment filed 29 July 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the details added at page 14, line 28-page 15, line 2 regarding an operation “which may or may not be multiplication and/or other operations”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112

The rejection of Claims 1-16 under 35 U.S.C. 112(b) as indefinite is NOT withdrawn, because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a proxy system and also recites a public key data repository; however, there is no conjunction joining these two elements, and therefore, it is not clear whether they are both required or if they are alternatives.  The claim further recites “storing, for each of the plurality of recipient systems… a plurality of ephemeral public keys for each of the plurality of recipient systems” in lines 6-8.  It is not clear whether each recipient system has a plurality of ephemeral public keys, if they all share the same plurality of ephemeral public keys, or if there is a one-to-one correspondence between the ephemeral public keys and the recipient systems.  Further, the repetition of “for each of the plurality of recipient systems” is generally unclear.  The claim additionally recites “a selected one of the recipient systems by the sender system” in lines 9-10.  The phrase “by the sender system” is not grammatically clear in context as to what is done by the sender system.  The claim also recites “the ephemeral public key of the selected recipient system” in line 16; however, each recipient system potentially includes plural ephemeral keys, and therefore, it is not clear to which of these plural keys this is intended to refer.  The claim further recites “the selected recipient system’s recipient” in line 18 and “the sender’s sender system” in line 19.  These are grammatically unclear in context.  The above ambiguities render the claim indefinite.
Claim 6 recites “the respective recipient system” in lines 3-4.  There is not clear antecedent basis for this limitation in the claims.  The claim further recites “the recipient” in line 4.  Because there are plural recipient systems, it is not clear to which recipient/system these are intended to refer.
Claim 8 recites “the respective recipient system” in lines 2 and 3.  It is not clear to which of the plural recipient systems this is intended to refer. 
Claim 9 recites “the respective recipient system” in line 2.  It is not clear to which of the plural recipient systems this is intended to refer.  The claim further recites “selecting a recipient system to send a message” in line 5.  It is not clear how or when the recipient system would send the message.  The claim additionally recites “the message” in line 7.  However, because Claim 6 recites plural messages, it is not clear to which of these messages this limitation is intended to refer.
Claim 10 recites “the respective recipient system” in line 4.  It is not clear to which of the plural recipient systems this is intended to refer.
Claim 11 recites “storing… for each of the plurality of recipient systems… a plurality of ephemeral public keys… for each of the plurality of recipient systems” in lines 2-4.  It is not clear whether each recipient system has a plurality of ephemeral public keys, if they all share the same plurality of ephemeral public keys, or if there is a one-to-one correspondence between the ephemeral public keys and the recipient systems.  Further, the repetition of “for each of the plurality of recipient systems” is generally unclear.  The claim further recites “the sender system” in line 5.  There is insufficient antecedent basis for this limitation in the claim, although it appears that this may be intended to refer to the sending system of line 3.  The claim additionally recites “and one of the, an ephemeral public keys” in line 10.  First, the phrase “and one of the” appears to be missing critical language, and it is not grammatically clear how this relates to the surrounding terms.  Further, the article “an” does not agree with the plural “keys”.  The claim also recites “the sender’s sending system” in lines 11-12 and 15.  These are not in clear idiomatic English and appear to be unnecessarily verbose.  The claim further recites “the sender sending system” in line 14.  There is insufficient antecedent basis for this limitation in the claim.  The claim additionally recites “the sender’s sending system static key” in line 15.  It is not clear if this refers to the sender’s static public key or static private key.  The claim also recites “the… recipient system” in lines 21-22.  It is not clear to which of the plural recipient systems this is intended to refer.  The above ambiguities render the claim indefinite.
Claim 15 recites “and a smart contract condition” in line 6.  It is not clear what this phrase is intended to modify or be coordinated with.
Claim 16 recites “the recipient system” in line 5.  It is not clear to which of the plural recipient systems this is intended to refer.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saberhagen, “CryptoNote v 2.0”, in view of Le Saint, US Patent Application Publication 2019/0014094.
In reference to Claim 1, Saberhagen discloses a system configured to provide a received message addressed to a single address to each of a plurality of associated recipient systems, where a message includes an encrypted marker and encrypted message body, where the message body is encrypted using the recipient system’s static public key and an ephemeral public key of the recipient system, and a sender’s static private key and an ephemeral private key of the sender, where the public keys are obtained from a public key repository, and where the marker is encrypted using the recipient’s static public key and includes the sender’s static public key and the ephemeral public keys used to encrypt the message body, such that the marker is only decryptable by the selected recipient system and reveals no information about the sender or recipient system (see section 4.3 as a whole, in the context of the definitions in section 4.2; see also Figure 4, noting that the “one-time public keys” correspond to the claimed ephemeral public keys, and the anonymized identity and destination key correspond to the claimed marker).  However, Saberhagen does not explicitly disclose a proxy.
Le Saint discloses a system that includes a proxy having a single address configured to provide a received message addressed to the address to each of the associated recipient systems, including the use of ephemeral key pairs (see Figures 2 and 5-7 depicting proxies; see also Figure 9; see further paragraphs 0023 and 0086 for the proxy and message distribution, and 0034 and 0068 for ephemeral keys, for example).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Saberhagen to use the proxy of Le Saint, in order to allow messages to be sent or received on behalf of devices with more limited connectivity (see Le Saint, paragraph 0023).
In reference to Claims 2 and 3, Saberhagen and Le Saint further disclose a decentralized ledger system that is a blockchain (see Saberhagen, introduction).
In reference to Claim 4, Saberhagen and Le Saint further disclose that the proxy system is one of the recipient systems and functions in the same way with its own keys (see Le Saint, paragraphs 0023, 0086).
In reference to Claims 6-10, Saberhagen and Le Saint further disclose recipient system clients having the various public keys (see Le Saint, Figures 4, 5, 7, and 8, for example).

Claims 11-14 and 16 are directed to methods corresponding to the functionality of the systems of Claims 1, 4, and 9, in various combinations, and are rejected by a similar rationale, mutatis mutandis.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Saberhagen and Le Saint as applied to Claims 4 and 11 above, and further in view of Yang et al, “Survey of Confidentiality and Privacy Preserving Technologies for Blockchains”.
In reference to Claims 5 and 15, Saberhagen and Le Saint disclose everything as detailed above with reference to Claims 4 and 11, and further disclose instructing a payment to a payee designating the proxy system as a payment identity (Saberhagen, section 4.3).  However, neither Saberhagen nor Le Saint explicitly discloses smart contracts.  Yang discloses a system that uses smart contracts with a decentralized ledger (see Yang, section 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system and method of Saberhagen to include smart contracts, in order to assist with private transactions (see Yang, section 3.1, for example).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492